PER CURIAM.
This interlocutory appeal brings up for review an order of the trial court denying appellant’s motion for relief from final judgment under Rule 1.540(b), F.R.C.P., 31 F.S.A. It is appellant’s contention that the court abused its discretion in failing to grant appellant’s relief from the final judgment.
The record reveals that appellant’s motion was timely filed and supported by an affidavit setting out facts relied upon for relief. The motion was denied without a hearing before the trial judge. We will not deal with the merits of appellant’s contention at this time since we are of the opinion that the trial judge abused his discretion in not allowing appellant a hearing on his motion. Accordingly, we must reverse the order appealed from with directions to grant a hearing on the merits of appellant’s motion for relief.
Reversed and remanded with directions.